Philip M. Hess, Special Judge,
dissenting.
I concur with the principal opinion’s holdings in all respects, except I respectfully dissent from the principal opinion’s holding that SB 5 contains special laws in violation of the Missouri Constitution. Section 67.287.1(2)’s1 definition of “[mjunici-pality” as “any city, town, or village located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants” is sufficiently open-ended to avoid declaring SB 5’s provisions special laws.
As noted in the principal opinion, this Court established a three-prong test to analyze population-based classifications in Jefferson County Fire Protection Districts Ass’n v. Blunt:
(1) a statute contains a population classification that includes only one political subdivision, (2) other political subdivisions are similar in size to the targeted political subdivision, yet are not included, and (3) the population range is so narrow that the only apparent reason for the narrow range is to target a particular political subdivision and to exclude all others. If all three circumstances exist, the law is no longer presumed to be general, but is presumed to be a special law, requiring those defending it to show substantial justification for the classification.
205 S.W.3d 866, 870-71 (Mo. banc 2006).
In its brief, the State acknowledges St. Louis County is the only county that currently satisfies the population requirements of SB 5, although it asserts “other counties will move into (or out of) a particular population range as they expand (or contract).” I agree with the principal opinion that prong one of Jefferson County is met.
Prongs two and three are not met, in my opinion. Regarding prong two, there is no political subdivision of similar size to St. Louis County. It is, therefore, impossible to exclude a similarly sized political subdivision to St. Louis County from SB 5. Prong two is not met.
With regard to prong three, SB 5’s population range is 950,000 residents as a floor, with no population ceiling at all. §§ 67.287.1(2), 479.359.2. Nine hundred and fifty thousand residents to an unlimited number is a very broad population range indeed. In contrast, the population range in Jefferson County was 198,000 residents to 199,200 residents. 205 S.W.3d at 867. Twelve hundred residents is a very narrow population range. Also in contrast, there were two concurrent population ranges in the City of DeSoto v. Nixon, 476 S.W.3d 282, 288 (Mo. banc 2016). There, the statute required both that a county have between 200,000 residents and 350,-000 residents and that a city within the county have between 6,000 residents and 7,000 residents. Id. Again, 1,000 residents is a very narrow population range.
*205SB 5’s county population range is 950,-000 residents to an unlimited number. Unlike in DeSoto, there is no further population range restriction for cities, towns or villages within the defined county. §§ 67.287.1(2), 479.359.2. SB 5’s population range is clearly not “narrow.” I would conclude the third prong of Jefferson County is not met.
Under the principal opinion’s “foreseeability” analysis, it concludes SB 5’s population classification is not only narrow but also the only apparent reason for SB 5’s population minimum is to target a political subdivision and to exclude all others. While I agree an apparent reason for the population range in SB 5 is to target a particular political subdivision—St. Louis County—I disagree that the only apparent reason for the population classification is to exclude all other political subdivisions. The majority seems to hold that, because a statute currently applies to a single political subdivision, its purpose must necessarily be to exclude all other political subdivisions. No previous decision of this Court has so held with regard to broad population classifications that contain no further restriction. See, e.g., Treadway v. State, 988 S.W.2d 508, 511 (Mo. banc 1999) (“The fact that currently the statute applies only to the St. Louis metropolitan region does not necessarily make the act a special law because the act can apply to other counties that attain the same statutory criteria in the future.”); Sch. Dist. of Riverview Gardens v. St. Louis Cnty., 816 S.W.2d 219, 222 (Mo. banc 1991) (explaining that “statutes establishing classifications based on population are general laws, even when it appears with reasonable certainty that no other political subdivision will come within that population classification during the effective life of the law”); Walters v. City of St. Louis, 364 Mo. 56, 259 S.W.2d 377, 383 (Mo. banc 1953) (explaining that, when analyzing whether a statute is a special law, “[t]he conceded fact that it is a practical certainty no other city in this State will attain a population of more than 700,000 prior to the expiration date of the act, April 1, 1954, does not in the least affect the situation”).
I prefer this Court’s earlier precedent to the principal opinion’s use of a “foreseeability” test to conclude the sole purpose of the population classification in SB 5 was to exclude all other political subdivisions. In my opinion, tying the constitutional validity of a law containing population classifications to uncertain and unknown future population trends does not give the General Assembly sufficient guidance on what it can and cannot constitutionally do.
Also, the principal opinion notes with approval the general rule that laws based on open-ended characteristics are presumed to be constitutional because some “may fall into the classification” in the future or some current members “may leave it.” DeSoto, 476 S.W.3d at 287 (emphasis added). The principal opinion’s “foreseeability” analysis, however, appears to rewrite this Court’s longstanding general rule to now read: laws based on open-ended characteristics are presumed to be constitutional because some shall fall into the classification in the future or some current members shall leave it. Further, the principal opinion appears to redefine “foreseeable” to mean “probable.” Effectively, the principal opinion disallows open-ended population classifications, previously presumed constitutional, when only one political subdivision currently meets the classification. In my opinion, this restriction of the General Assembly’s use of population characteristics is unwarranted and its use of population characteristics in SB 5 is constitutional.
Accordingly, I respectfully disagree with the principal opinion’s conclusion that all *206three prongs of Jefferson County are satisfied. SB 5’s population classification does not meet the second and third- prongs of the Jefferson County test. See Jefferson Cnty., 205 S.W.3d at 870-71. Plaintiffs did not overcome the presumption-of constitutional validity of the open-ended population classification in SB 5; therefore, the State did not have the burden to demonstrate substantial justification for the population classification.2 See DeSoto, 476 S.W.3d at 290. The burden was on the Plaintiffs to show the population classification was “arbitrary and without a rational relationship to a legislative purpose,” which the Plaintiffs failed to do. See Jefferson Cnty., 205 S.W.3d at 870. The principal opinion should have reversed the trial court’s determination that SB 5 contains unconstitutional special laws.

. All statutory citations are to RSMo Supp. 2015 unless otherwise indicated.


. I agree with the principal opinion that special laws can still be passed by the General Assembly and those laws can survive a special law challenge so long as evidence of substantial justification is offered in the trial court. Here, the State neglected to offer any evidence of a substantial justification.